628 F.2d 548
UNITED STATES of America, Plaintiff-Appellee,v.John Wayne BINGHAM, aka Robert Bingham, Defendant-Appellant.
No. 80-1091.
United States Court of Appeals,Ninth Circuit.
Submitted July 21, 1980.Decided Sept. 22, 1980.

Georgina Torres Rizk, Deputy Federal Public Defender, Los Angeles, Cal., for defendant-appellant.
Frederik A. Jacobsen, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before SNEED, ANDERSON and TANG, Circuit Judges.
PER CURIAM:


1
Bingham appeals his conviction for unarmed bank robbery under 18 U.S.C. § 2113(a), contending that there was insufficient evidence from which the jury could find "intimidation."  We affirm the judgment of conviction.


2
Taking by intimidation is the willful taking in such a way as would place an ordinary person in fear of bodily harm. United States v. Alsop, 479 F.2d 65, 66 (9th Cir. 1973).  Here, the bank teller's subjective fears were reasonable.  It is undisputed that Bingham told the teller that she had "three seconds" to give him the money in the top drawer, and then repeated this demand while she was taking the money out of the drawer.  From this, the jury properly concluded that a reasonable person could interpret these statements as implicit threats of harm if the person did not promptly meet Bingham's unequivocal demand.  The fact that in other cases there was more overt evidence of intimidation such as express threats of bodily harm, threatening body motions, or the physical possibility of concealed weapon is unavailing to Bingham, because those factors have never been held to be requirements for a § 2113(a) conviction.


3
AFFIRMED.